UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 02-50893
                          Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                               versus

                  MARCO ANTONIO LOPEZ-HERNANDEZ,
                 also known as Arturo Monteroso,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                        (EP-02-CR-822-ALL)

                          January 16, 2003

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court appointed counsel for Marco Antonio Lopez-Hernandez has

moved for leave to withdraw from this appeal and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).    Lopez-

Hernandez has received a copy of counsel’s motion and brief but has

not filed a response.   Our independent review of the brief and the

record discloses no nonfrivolous issue. Counsel’s motion for leave

to withdraw is GRANTED.   Appeal is

                                                       DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.